Citation Nr: 1422189	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-48 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right elbow disability, to include as secondary to a service-connected left hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from June 1985 to August 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

A right elbow disability was caused by a service-connected left hand disability.  


CONCLUSION OF LAW

A right elbow disability is proximately due to or the result of a service-connected left hand disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he developed a right elbow disability as a result of overcompensating for a service-connected left hand disability.  A review of the record shows that the Veteran is service-connected for a left hand disability, rated 10 percent disabling.  

At a September 2009 VA examination, the examiner diagnosed right epicondylitis.  The examiner opined that the Veteran's right elbow disability was not caused by or a result of a service-connected left thumb sprain.  The examiner noted that it was extremely unlikely that the Veteran would have strained his right hand or arm trying to compensate for his nondominant hand.  The examiner noted that the right elbow disability was idiopathic, but was not related to the service-connected left thumb muscle strain while on active service.  

The Board notes that the examiner noted that the right elbow disability was idiopathic, meaning the cause was unknown, but then definitively stated that it was not caused by or related to the Veteran's service-conencted disability. 

In November 2009, the Veteran's VA Medical Center Primary Care Provider (PCP) opined that it was very likely that the Veteran's right elbow disability was due to the limited use of the left hand resulting from service-connected disability.  The Veteran's PCP noted that to compensate for the limitations in the left hand, the Veteran had been relying more on his right arm and that due to overuse of the right arm, he now had right epicondylitis.  

The Board finds that the November 2009 opinion provided by the Veteran's VA Medical Center PCP is adequate because the examiner discussed the relevant findings, considered the contentions of the Veteran, and provided a supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the Board finds that the evidence for and against the claim is in relative equipoise.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for a right elbow disability, caused by a left hand disability, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a right elbow disability, secondary to a left hand disability, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


